Exhibit 10.1

 

AMENDED AND RESTATED

 

NEIMAN MARCUS, INC.
MANAGEMENT EQUITY INCENTIVE PLAN

 

March 28, 2012

 

1.             Purpose of the Plan

 

The purpose of the Neiman Marcus, Inc. Management Equity Incentive Plan (the
“Plan”) is to promote the interests of the Company and its Affiliates and
stockholders by providing the key employees, directors, service providers and
consultants of the Company and its Affiliates with an appropriate incentive to
encourage them to continue in the employ of the Company or Affiliate and to
improve the growth and profitability of the Company.

 

2.             Definitions

 

As used in this Plan, the following capitalized terms shall have the following
meanings:

 

(a)           “Accreting Exercise Price”  shall mean, with respect to an Option,
except as otherwise provided in a Participant’s Stock Option Grant Agreement, an
Exercise Price that increases at a 10.00% compound rate on each anniversary of
the Grant Date of such Option until the earlier to occur of (i) Exercise of such
Option, (ii) the fifth anniversary of the Grant Date of such Option, and
(iii) the occurrence of a Change of Control of the Company; provided, however,
that the Exercise Price shall cease to increase as provided herein on a portion
of the outstanding Performance Options following the sale by the Majority
Stockholder of shares of Common Stock as follows:  the pro rata portion of the
Performance Options held by a Participant with respect to which the Exercise
Price shall cease to increase shall be the portion of the Performance Options
that bears the same ratio to the total Performance Options held by a Participant
as the total number of shares of Common Stock sold by the Majority Stockholder
bears to the total number of shares of Common Stock owned by the Majority
Stockholder immediately prior to such sale.

 

(b)           “Affiliate” shall mean any corporation in a chain of corporations
in which each corporation has a controlling interest (as determined in
accordance with Treas. Reg. § 1.409A-1(b)(5)(iii)(E)) in another corporation in
the chain beginning with the Company and ending with such corporation.

 

(c)           “Board” shall mean the Board of Directors of the Company or any
committee appointed by the Board to administer the Plan pursuant to Section 3.

 

(d)           “Cause” shall mean, when used in connection with the termination
of a Participant’s Employment, unless otherwise provided in any stock option
grant agreement entered between the Company and the Participant with respect to
any Options that may be granted under the Plan, effective employment agreement
or other written agreement with respect to the termination of a Participant’s
Employment, the termination of the Participant’s Employment with the Company and
all Affiliates on account of (i) a failure of the Participant to substantially
perform his or her duties (other than as a result of physical or mental illness
or injury) that has continued after NMG has provided written notice of such
failure and Participant has not cured such failure within 30 days of the date of
such written notice; (ii) the Participant’s willful misconduct or gross
negligence which is materially injurious to the Company or its Affiliates;
(iii) a breach by a Participant of the Participant’s fiduciary duty or duty of
loyalty to the Company or its Affiliates; (iv) the Participant’s unauthorized
removal from the premises of

 

1

--------------------------------------------------------------------------------


 

the Company or an Affiliate of any document (in any medium or form) relating to
the Company or an Affiliate or the customers of the Company or an Affiliate; or
(v) the commission by the Participant of any felony or other serious crime
involving moral turpitude.  Any rights the Company or an Affiliate may have
hereunder in respect of the events giving rise to Cause shall be in addition to
the rights the Company or Affiliate may have under any other agreement with the
Participant or at law or in equity.  If, subsequent to a Participant’s
termination of Employment, it is discovered that such Participant’s Employment
could have been terminated for Cause, the Participant’s Employment shall, at the
election of the Board, in its discretion, be deemed to have been terminated for
Cause retroactively to the date the events giving rise to Cause occurred. 
Notwithstanding the foregoing, a failure to meet performance expectations shall
not, by itself, constitute Cause hereunder where the Board determines that the
Participant has performed his duties in good faith.

 

(e)           “Change of Control” shall mean the occurrence of any of the
following events after the Effective Time: (i) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all
or substantially all of the assets of the Company on a consolidated basis to any
Person or group of related persons for purposes of Section 13(d) of the Exchange
Act (a “Group”), together with any Affiliates thereof other than to a Majority
Stockholder; (ii) the approval by the holders of the outstanding voting power of
the Company of any plan or proposal for the liquidation or dissolution of the
Company; (iii) (A) any Person or Group (other than the Majority Stockholder)
shall become the beneficial owner (within the meaning of Section 13(d) of the
Exchange Act), directly or indirectly, of Common Stock representing more than
40% of the aggregate outstanding voting power of the Company and such Person or
Group actually has the power to vote such Common Stock in any such election and
(B) the Majority Stockholder beneficially owns (within the meaning of
Section 13(d) of the Exchange Act), directly or indirectly, in the aggregate a
lesser percentage of the voting power of the Company than such other Person or
Group; (iv) the replacement of a majority of the Board over a two-year period
from the directors who constituted the Board at the beginning of such period,
and such replacement shall not have been approved by a vote of at least a
majority of the Board then still in office who either were members of such Board
at the beginning of such period or whose election as a member of such Board was
previously so approved or who were nominated by, or designees of, a Majority
Stockholder; or (v) consummation of a merger or consolidation of the Company
with another entity in which holders of the Common Stock of the Company
immediately prior to the consummation of the transaction hold, directly or
indirectly, immediately following the consummation of the transaction, less than
50% of the common equity interest in the surviving corporation in such
transaction and the Majority Stockholder does not hold a sufficient amount of
voting power (or similar securities) to elect a majority of the surviving
entity’s board of directors.

 

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
as a result of any event or transaction to the extent that treating such event
or transaction as a Change of Control would cause any tax to become due under
Section 409A of the Code.

 

(f)            “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(g)           “Commission” shall mean the U.S. Securities and Exchange
Commission.

 

(h)           “Common Stock” shall mean the common stock of the Company, par
value US $0.01 per share.

 

(i)            “Company” shall mean Neiman Marcus, Inc.

 

2

--------------------------------------------------------------------------------


 

(j)            “Disability” shall mean, unless otherwise provided in any stock
option grant agreement entered between the Company and the Participant with
respect to any Options that may be granted under the Plan, effective employment
agreement or other written agreement, a permanent disability as defined in the
Company’s or an Affiliate’s disability plans, or as defined from time to time by
the Company, in its discretion.

 

(k)           “Eligible Employee” shall mean (i) any Employee who is a key
executive of the Company or an Affiliate, or (ii) certain other Employees,
directors, service providers or consultants who, in the judgment of the Board,
should be eligible to participate in the Plan due to the services they perform
on behalf of the Company or an Affiliate.

 

(l)            “Employment” shall mean employment with the Company or any
Affiliate and shall include the provision of services as a director or
consultant for the Company or any Affiliate.  “Employee” and “Employed” shall
have correlative meanings.

 

(m)          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(n)           “Exercise Date” shall have the meaning set forth in Section 4.10
herein.

 

(o)           “Exercise Notice” shall have the meaning set forth in Section 4.10
herein.

 

(p)           “Exercise Price” shall mean the price that the Participant must
pay under the Option for each share of Common Stock as determined by the Board
for each Grant and initially specified in the Stock Option Grant Agreement,
subject to any increase or other adjustment that may be made following the Grant
Date.

 

(q)           “Fair Market Value” shall mean, as of any date:

 

a.             for Common Stock not readily tradable on an established
securities market (as determined in accordance with Treas. Reg. §§
1.409A-1(b)(5)(vi)(G) and 1.409A-1(k)), the value per share of Common Stock as
determined in good faith by the Board and based upon the reasonable application
of a reasonable valuation method in accordance with Treas. Reg. §
1.409A-1(b)(5)(iv)(B); or

 

b.             for Common Stock readily tradable on an established securities
market (as determined in accordance with Treas. Reg. §§
1.409A-1(b)(5)(vi)(G) and 1.409A-1(k)), (i) the closing price on such day of a
share of Common Stock as reported on the principal securities exchange on which
shares of Common Stock are then listed or admitted to trading or (ii) if not so
reported, the average of the closing bid and ask prices on such day as reported
on the National Association of Securities Dealers Automated Quotation System or
(iii) if not so reported, as furnished by any member of the National Association
of Securities Dealers, Inc. (“NASD”) selected by the Board.  The Fair Market
Value of a share of Common Stock as of any such date on which the applicable
exchange or inter-dealer quotation system through which trading in the Common
Stock regularly occurs is closed shall be the Fair Market Value determined
pursuant to the preceding sentence as of the immediately preceding date on which
the Common Stock is traded, a bid and ask price is reported or a trading price
is reported by any member of NASD selected by the Board.  In the event that the
price of a share of Common Stock shall not be so reported or furnished, the Fair
Market

 

3

--------------------------------------------------------------------------------


 

Value shall be determined in good faith by the Board and based upon any other
reasonable method using actual transactions in such Common Stock as reported by
any member of NASD selected by the Board.  However, in no event shall the Fair
Market Value of Common Stock readily tradable on an established securities
market be determined in a manner which fails to satisfy the requirements of
Treas. Reg. § 1.409A-1(b)(5)(iv)(A).

 

(r)            “Fair Value Option” shall mean, except as otherwise provided in a
Participant’s Stock Option Grant Agreement, an Option with a fixed Exercise
Price equal to the Fair Market Value of the underlying Common Stock on the Grant
Date.

 

(s)            “Good Reason” shall mean, any of the following actions if taken
without the Participant’s prior written consent:  (i) a material diminution in a
Participant’s duties and responsibilities other than a change in such
Participant’s duties and responsibilities that results from becoming part of a
larger organization following a Change of Control, (ii) a material decrease in a
Participant’s base compensation other than a decrease in bonus opportunity or
benefits that applies to all employees of the Company or its Affiliates
otherwise eligible to participate in the affected plan or (iii) a relocation of
a Participant’s primary work location more than 50 miles from the Participant’s
work location on the Grant Date; provided that, within thirty days following the
initial occurrence of any of the events set forth herein, the Participant shall
have delivered written notice to the Company of his or her intention to
terminate his or her Employment for Good Reason, which notice specifies in
reasonable detail the circumstances claimed to give rise to the Participant’s
right to terminate Employment for Good Reason, the Company shall not have cured
such circumstances within thirty days following the Company’s receipt of such
notice, and the Participant actually terminates Employment for Good Reason
within ninety days of the initial occurrence of the event constituting Good
Reason.

 

(t)            “Grant” shall mean a grant of an Option under the Plan evidenced
by a Stock Option Grant Agreement.

 

(u)           “Grant Date” shall mean the Grant Date as defined in Section 4.3
herein.

 

(v)           “Initial Public Offering” shall be deemed to occur on the
effective date of the first registration statement (other than a registration on
Form S-4 or S-8, or any successor form) filed to register at least 20% of the
total then-outstanding equity interests in the Company under the U.S. Securities
Act of 1933, as amended.

 

(w)          “Majority Stockholder” shall mean, collectively or individually as
the context requires, Newton Holding, LLC, TPG Newton III, LLC, TPG Partners IV,
L.P., TPG Newton Co-Invest I, LLC, Warburg Pincus Private Equity VIII, L.P.,
Warburg Pincus Netherlands Private Equity VIII C.V. I, Warburg Pincus Germany
Private Equity VIII K.G, Warburg Pincus Private Equity IX, L.P. and/or their
respective affiliates.

 

(x)           “Management Stockholders’ Agreement” shall mean the Management
Stockholders’ Agreement, dated October 6, 2005, as such may be amended from time
to time, or such other stockholders’ agreement as may be entered into between
the Company and any Participant.

 

(y)           “NMG” means The Neiman Marcus Group, Inc.

 

(z)           “Non-Qualified Stock Option” shall mean an Option that is not
intended to qualify as an “incentive stock option” within the meaning of
Section 422 of the Code.

 

4

--------------------------------------------------------------------------------


 

(aa)         “Option” shall mean the option to purchase Common Stock granted to
any Participant under the Plan.  Each Option granted under the Plan shall be a
Non-Qualified Stock Option.  Any references in the Plan to an “Option” will be
deemed to include “Fair Value Options” and “Performance Options” unless
specifically noted to the contrary.

 

(bb)         “Participant” shall mean an Eligible Employee to whom a Grant of an
Option under the Plan has been made, and, where applicable, shall include
Permitted Transferees.

 

(cc)         “Performance Option” shall mean, except as otherwise provided in a
Participant’s Stock Option Grant Agreement, an Option with an Accreting Exercise
Price that starts at the Fair Market Value of the underlying Common Stock on the
Grant Date.

 

(dd)         “Permitted Transferee” shall have the meaning set forth in
Section 4.6.

 

(ee)         “Person” means an individual, partnership, corporation, limited
liability company, unincorporated organization, trust or joint venture, or a
governmental agency or political subdivision thereof.

 

(ff)          A “Public Market” for the Common Stock shall be deemed to exist if
at least 20% of the total outstanding Common Stock is registered under
Section 12(b) or 12(g) of the Exchange Act.

 

(gg)         “Qualifying Termination” shall mean, with respect to a Participant,
a termination of such Participant’s Employment by the Company without Cause or
by the Participant for Good Reason, in each case, at any time following a Change
of Control of the Company.  For purposes of clarification, a termination of the
Participant’s Employment due to death or Disability will not be considered a
Qualifying Termination.

 

(hh)         “Retirement” shall mean, when used in connection with the
termination of a Participant’s Employment, a voluntary resignation of Employment
by the Participant that occurs on or after (i) the first date on which the
Participant has both attained age 60 and completed 10 years of service with the
Company or its Affiliates or (ii) the date on which the Participant attains age
65.

 

(ii)           “Securities Act” shall mean the Securities Act of 1933, as
amended.

 

(jj)           “Sponsor Price” shall mean $1445 per share of Common Stock.

 

(kk)         “Stock Option Grant Agreement” shall mean an agreement which is
entered into by a Participant and the Company evidencing the Grant of an Option
pursuant to the Plan in substantially the same form as one of the agreements
attached hereto as Exhibit A or such other agreement form as may be approved by
the Board.

 

(ll)           “Transfer” shall mean any transfer, sale, assignment, gift,
testamentary transfer, pledge, hypothecation or other disposition of any
interest.  “Transferee” and “Transferor” shall have correlative meanings.

 

(mm)      “Vesting Date” shall mean the date an Option becomes exercisable as
defined in Section 4.4 herein.

 

5

--------------------------------------------------------------------------------


 

3.             Administration of the Plan

 

The Board shall administer the Plan, provided that the Board may appoint a
committee to administer the Plan.  In the event the Board appoints such a
committee, such committee shall have the rights and duties of the Board in
respect of the Plan.  No member of the Board shall participate in any decision
that specifically affects such member’s interest in the Plan unless such
decision also affects the Options of other Participants in the same manner.

 

3.1          Powers of the Board.  In addition to the other powers granted to
the Board under the Plan, the Board shall have the power: (a) to determine the
Eligible Employees to whom Grants shall be made; (b) to determine the time or
times when Grants shall be made and to determine the number of shares of Common
Stock subject to each such Grant; (c) to prescribe the form of and terms and
conditions of any instrument evidencing a Grant; (d) to adopt, amend and rescind
such rules and regulations as, in its opinion, may be advisable for the
administration of the Plan; (e) to construe and interpret the Plan, such
rules and regulations and the instruments evidencing Grants; and (f) to make all
other determinations necessary or advisable for the administration of the Plan.

 

3.2          Determinations of the Board.  Any Grant, determination,
prescription or other act of the Board shall be final and conclusively binding
upon all Persons.

 

3.3          Indemnification of the Board.  No member of the Board shall be
liable for any action or determination made in good faith with respect to the
Plan or any Grant.  To the full extent permitted by law, the Company shall
indemnify and hold harmless each Person made or threatened to be made a party to
any civil or criminal action or proceeding by reason of the fact that such
Person, or such Person’s testator or intestate, is or was a member of the Board
to the extent such criminal or civil action or proceeding relates to the Plan.

 

3.4          Compliance with Applicable Law; Securities Matters; Effectiveness
of Option Exercise.  The Company shall be under no obligation to effect the
registration pursuant to the Securities Act of any shares of Common Stock to be
issued hereunder or to effect similar compliance under any state laws. 
Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates evidencing shares of Common Stock
pursuant to the exercise of any Options, unless and until the Board has
determined, with advice of counsel, that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Common Stock are listed or traded.  In addition to the terms
and conditions provided herein, the Board may require that a Participant make
such reasonable covenants, agreements and representations as the Board, in its
discretion, deems advisable in order to comply with any such laws, regulations
or requirements.

 

The Company may, in its discretion, defer the effectiveness of an exercise of an
Option hereunder or the issuance or transfer of Common Stock pursuant to any
Grant to ensure compliance under federal or state securities laws, provided that
the Company shall take any commercially reasonable steps to reduce or eliminate
any restrictions requiring such a period of deferral (it being understood that
this proviso shall in no event obligate the Company or its Affiliates to file a
registration statement) and that such a period of deferral not exceed more than
30 days after such exercise, issuance or transfer would no longer violate
federal or state securities laws.  The Company shall inform the Participant in
writing of its decision to defer the effectiveness of the exercise of an Option
or the issuance or transfer of Common Stock pursuant to any Grant.  During the
period that the effectiveness of the exercise of an Option has been deferred,
the Participant may, by written notice, withdraw such exercise and obtain the
refund of any amount paid with respect thereto.

 

6

--------------------------------------------------------------------------------


 

3.5          Inconsistent Terms.  Except as otherwise provided in a Stock Option
Grant Agreement, in the event of a conflict between the terms of the Plan and
the terms of any Stock Option Grant Agreement, the terms of the Plan shall
govern.

 

3.6          Plan Term.  The Board shall not Grant any Options under this Plan
on or after November 29, 2015.  All Options which remain outstanding after such
date shall continue to be governed by the Plan.

 

4.             Options

 

Subject to adjustment as provided in Section 4.13 hereof, the Board may grant to
Participants Options to purchase shares of Common Stock of the Company that, in
the aggregate, do not exceed 112,992.28250 shares of Common Stock, of which
41,642.39550 shall be Performance Options and 71,349.8860 shall be Fair Value
Options. To the extent that any Option granted under the Plan terminates,
expires or is cancelled without having been exercised, the shares of Common
Stock covered by such Option shall again be available for Grant under the Plan.

 

4.1          Identification of Options.  The Options granted under the Plan
shall be clearly identified in the Stock Option Grant Agreement as Non-Qualified
Stock Options.

 

4.2          Exercise Price.  The Exercise Price of any Option granted under the
Plan shall be such price as the Board shall determine (provided that such
Exercise Price must be at least equal to the Fair Market Value of a share of
Common Stock on the Grant Date) and which shall be specified in the Stock Option
Grant Agreement; provided that such price may not be less than the minimum price
required by law.  The initial Exercise Price of each Option which is granted as
of the Effective Date will be equal to the Sponsor Price.  With respect to each
Grant made to a Participant under the Plan, unless otherwise specified in the
Stock Option Grant Agreement evidencing such Grant, 50% of the Option that is
part of such Grant will be a Fair Value Option and 50% of the Option that is
part of such Grant will be a Performance Option.

 

4.3          Grant Date.  The Grant Date of the Options shall be the date
designated by the Board and specified in the Stock Option Grant Agreement as of
the date the Option is granted.

 

4.4                               Vesting Date of Options.

 

(a)           Vesting Schedule.  Each Stock Option Grant Agreement shall
indicate the date or conditions under which such Option shall become
exercisable.  Unless otherwise specified in a Participant’s Grant Agreement,
each Option shall vest and become exercisable with respect to twenty percent
(20%) of the total number of shares of Common Stock subject to such Option (as
such number may be adjusted pursuant to the Plan) on the first anniversary of
the Grant Date, and the remaining portion of the Option shall vest and become
exercisable in forty-eight equal monthly installments over the forty-eight (48)
months following the first anniversary of the Grant Date, beginning on the
one-month anniversary of such first anniversary, until 100% of the Option is
fully vested and exercisable thereafter, subject in all cases to the
Participant’s continued employment through the applicable Vesting Date.  Unless
otherwise specified in a Participant’s Stock Option Grant Agreement, the portion
of an Option that vests on any Vesting Date will be allocated equally among the
portion of the Option that is a Fair Value Option and the portion of the Option
that is a Performance Option.  Unless the Committee provides otherwise, the
vesting of an Option granted under this Plan may be suspended during any leave
of absence as may be set forth by Company policy, if any; provided that any such
suspension occur during the original term of the Option.

 

7

--------------------------------------------------------------------------------


 

(b)  Accelerated Vesting on a Qualifying Termination.  In the event that a
Participant’s Employment with the Company is terminated by the Company without
Cause or by the Participant for Good Reason at any time following a Change of
Control of the Company, all outstanding Options held by the Participant shall
immediately vest as of such termination of Employment.

 

4.5          Expiration of Options.  With respect to each Participant, such
Participant’s Option(s), or portion thereof, which have not become exercisable
shall expire on the date such Participant’s Employment is terminated for any
reason unless otherwise specified in the Stock Option Grant Agreement.  With
respect to each Participant, each Participant’s Option(s), or any portion
thereof, which have become exercisable on or before the date such Participant’s
Employment is terminated shall, unless otherwise provided in the Participant’s
Stock Option Grant Agreement, expire on the earlier of (i) the commencement of
business on the date the Participant’s Employment is terminated for Cause;
(ii) 90 days after the date the Participant’s Employment is terminated for any
reason other than Cause, death, Disability or Retirement; (iii) one year after
the date the Participant’s Employment is terminated by reason of death,
Disability or Retirement; or (iv) the 10th anniversary of the Grant Date for
such Option(s).  For the avoidance of doubt, any Option, or portion thereof,
that has become exercisable by a Permitted Transferee on account of the death of
a Participant shall expire one year after the date such deceased Participant’s
Employment terminated by reason of death, unless otherwise provided in the
Participant’s Stock Option Grant Agreement, and any Option or portion thereof
that has been transferred to a Permitted Transferee during the lifetime of a
Participant shall expire in connection with the Participant’s termination of
Employment at the time set forth under this Section 4.5 as if the Option were
held directly by the Participant, unless otherwise provided in the Participant’s
Stock Option Grant Agreement.  Notwithstanding the foregoing, the Board may
specify in the Stock Option Grant Agreement a different expiration date or
period for any Option granted hereunder, and such expiration date or period
shall supersede the foregoing expiration period.

 

4.6          Limitation on Transfer.  Each Option granted to a Participant shall
be exercisable only by such Participant, except that a Participant may assign or
transfer his or her rights with respect to any or all of the Options held by
such Participant to: (i) such Participant’s beneficiaries or estate upon the
death of the Participant and (ii) subject to the prior written approval by the
Board and compliance with all applicable tax, securities and other laws, any
trust or custodianship created by the Participant, the beneficiaries of which
may include only the Participant, the Participant’s spouse or the Participant’s
lineal descendants (by blood or adoption), (each of (i) and (ii), a “Permitted
Transferee”).

 

4.7          Condition Precedent to Transfer of Any Option.  It shall be a
condition precedent to any Transfer of any Option by any Participant that the
Transferee, if not already a Participant in the Plan, shall agree prior to the
Transfer in writing with the Company to be bound by the terms of the Plan, the
Stock Option Grant Agreement and the Management Stockholder’s Agreement as if he
had been an original signatory thereto, except that any provisions of the Plan
based on the Employment (or termination thereof) of the original Participant
shall continue to be based on the Employment (or termination thereof) of the
original Participant.

 

4.8          Effect of Void Transfers.  In the event of any purported Transfer
of any Options in violation of the provisions of the Plan, such purported
Transfer shall, to the extent permitted by applicable law, be void and of no
effect.

 

4.9          Exercise of Options.  A Participant may exercise any or all of his
vested Options by serving an Exercise Notice on the Company as provided in
Section 4.10 hereto.

 

4.10        Method of Exercise.  The Option shall be exercised by delivery of
written notice to the Company’s principal office (the “Exercise Notice”), to the
attention of its Secretary, no less than

 

8

--------------------------------------------------------------------------------


 

two business days in advance of the effective date of the proposed exercise (the
“Exercise Date”).  Such notice shall (a) specify the number of shares of Common
Stock with respect to which the Option is being exercised, the Grant Date of
such Option and the Exercise Date, (b) be signed by the Participant, (c) prior
to the existence of a Public Market for the Common Stock, indicate in writing
that the Participant agrees to be bound by the Management Stockholders’
Agreement, and (d) if the Option is being exercised by the Participant’s
Permitted Transferee(s), such Permitted Transferee(s) shall indicate in writing
that they agree to and shall be bound by the Plan and Stock Option Grant
Agreement as if they had been original signatories thereto (as provided in
Section 4.7 hereof) and, prior to the existence of a Public Market for the
Common Stock, by the Management Stockholders’ Agreement.  The Exercise Notice
shall include payment in cash for an amount equal to the Exercise Price
multiplied by the number of shares of Common Stock specified in such Exercise
Notice or any method otherwise approved by the Board.  In addition, the
Participant shall be responsible for the payment of applicable withholding and
other taxes in cash (or shares of Common Stock if approved by the Board) that
may become due as a result of the exercise of such Option.  The Board may, in
its discretion, permit Participants to make the above-described payments in
forms other than cash.  In addition, in the event that a Participant’s
Employment terminates due to death or Disability or is terminated by the Company
without Cause or by the Participant for Good Reason or as otherwise provided in
a Stock Option Grant Agreement, the Company will permit such Participant to
exercise all or any portion of his or her then-exercisable Option through
net-physical settlement (to satisfy both the exercise price and applicable
withholding taxes (at the minimum statutory withholding rate)); provided that
the Company’s Chief Financial Officer makes a good faith determination at such
time and after reasonable efforts to consult with the Company’s independent
auditors that net-physical settlement of any such Options would not produce
materially less favorable accounting consequences for the Company than if the
exercise price for any such Options were paid in cash.  The partial exercise of
the Option, alone, shall not cause the expiration, termination or cancellation
of the remaining Options.

 

4.11        Certificates of Shares.  Subject to Section 3.4 herein, upon the
exercise of the Options in accordance with Section 4.10 and, prior to the
existence of a Public Market for the Common Stock, upon execution of the
Management Stockholders’ Agreement, in the Board’s discretion, certificates of
shares of Common Stock shall be issued in the name of the Participant and
delivered to such Participant or the ownership of such shares shall be otherwise
recorded in a book-entry or similar system utilized by the Company as soon as
practicable following the Exercise Date.  Prior to the existence of a Public
Market, no shares of Common Stock shall be issued to or recorded in the name of
any Participant until such Participant agrees to be bound by and executes the
Management Stockholders’ Agreement.

 

4.12        Amendment of Terms of Options.  The Board may, in its discretion,
amend the Plan or terms of any Option, provided, however, that any such
amendment shall not impair or adversely affect the Participants’ rights under
the Plan or such Option without such Participant’s written consent.

 

4.13        Adjustment Upon Changes in Company Stock.

 

(a)           Stock Split or Stock Dividend.  Subject to any required action by
the stockholders of the Company, in the event of a stock split (including a
reverse stock split) or stock dividend (but only on the shares of Common Stock)
the only effect of which is to increase (or decrease) on a pro rata basis the
number of shares of Common Stock owned by each stockholder, the Board shall
proportionally adjust the Exercise Price and number of shares of Common Stock
subject to an Option to reflect the stock split or stock dividend; provided that
the aggregate exercise price of an Option is not less than the aggregate
Exercise Price before the stock split or stock dividend.

 

(b)           [Reserved for future use.]

 

9

--------------------------------------------------------------------------------


 

(c)           Substitution, Assumption or Cash-out.  In the event of a corporate
transaction (as defined in Treas. Reg. § 1.424-1(a)(3)), the Board shall either
provide for the substitution or assumption of the Options in accordance with
Treas. Reg. § 1.409A-1(b)(5)(v)(D), and/or, if appropriate, cancel, effective
immediately prior to such corporate transaction, any outstanding Option (whether
or not exercisable or vested) and in full consideration of such cancellation pay
to the Participant an amount in cash, with respect to each underlying share of
Common Stock, equal to the excess of (1) the value, as determined by the Board
in its discretion, of securities and/or property (including cash) received by
such holders of shares of Common Stock as a result of such corporate transaction
over (2) the Exercise Price.

 

(d)           [Intentionally omitted.]

 

(e)           Other Changes.   In the event of any change in the capitalization
of the Company or a corporate change other than those specifically referred to
in Sections 4.13(a), (b) or (c) hereof, the Board shall make such adjustments in
the number and kind of shares or securities subject to Options outstanding on
the date on which such change occurs and in the per-share Exercise Price of each
such Option as the Board may consider appropriate in its discretion to prevent
dilution or enlargement of rights; provided that no adjustment shall be made to
the extent such adjustment would be a modification or extension of the Option
under Treas. Reg. § 1.409A-1(b)(5)(v) which causes the Option to constitute a
deferral of compensation under Treas. Reg. § 1.409A-1(b)(5)(i).

 

(f)            No Other Rights.  Except as expressly provided in the Plan or the
Stock Option Grant Agreements evidencing the Options, the Participants shall not
have any rights by reason of (i) any subdivision or consolidation of shares of
Common Stock or shares of stock of any class, (ii) the payment of any dividend,
any increase or decrease in the number of shares of Common Stock, or (iii) any
dissolution, liquidation, merger or consolidation of the Company or any other
corporation.  Except as expressly provided in the Plan or the Stock Option Grant
Agreements evidencing the Options, no issuance by the Company of shares of
Common Stock or shares of stock of any class, or securities convertible into
shares of Common Stock or shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number of shares
of Common Stock subject to the Options or the Exercise Price of such Options.

 

(g)           [Reserved for future use.]

 

(h)           No Disadvantage.  The Company acknowledges that the Participants
shall not be disadvantaged solely by reason of holding shares or options to
purchase shares of the Company’s Common Stock instead of membership interests or
options to purchase membership interests in Newton Holdings, LLC.

 

5.             Miscellaneous

 

5.1          Rights as Stockholders.  The Participants shall not have any rights
as stockholders with respect to any shares of Common Stock covered by or
relating to the Options granted pursuant to the Plan until the date the
Participants become the registered owners of such shares.  Except as otherwise
expressly provided in Sections 4.12 and 4.13 hereof, no adjustment to the
Options shall be made for dividends or other rights for which the record date
occurs prior to the date such stock certificate is issued.

 

5.2          No Special Employment Rights.  Nothing contained in the Plan shall
confer upon the Participants any right with respect to the continuation of their
Employment or interfere in any way with the right of the Company or an
Affiliate, subject to the terms of any separate Employment

 

10

--------------------------------------------------------------------------------


 

agreements to the contrary, at any time to terminate such Employment or to
increase or decrease the compensation of the Participants from the rate in
existence at the time of the grant of any Option.

 

5.3          No Obligation to Exercise.  The Grant to the Participants of the
Options shall impose no obligation upon the Participants to exercise such
Options.

 

5.4          Restrictions on Common Stock.  The rights and obligations of the
Participants with respect to Common Stock obtained through the exercise of any
Option provided in the Plan shall be governed by the terms and conditions of the
Management Stockholders’ Agreement.

 

5.5          Notices.  Each notice and other communication hereunder shall be in
writing and shall be given and shall be deemed to have been duly given on the
date it is delivered in person, on the next business day if delivered by
overnight mail or other reputable overnight courier, or the third business day
if sent by registered mail, return receipt requested, to the parties as follows:

 

If to the Participant:

 

To the most recent address shown on records of the Company or its Affiliate.

 

With a copy to:

 

Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178

 

Attention:  Gary Rothstein

 

If to the Company:

 

Neiman Marcus, Inc.
301 Commerce Street, Suite 3300
Fort Worth, TX 76102

 

Attention: General Counsel

 

With a copy to:

 

Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006

 

Attention:  Robert J. Raymond

 

or to such other address as any party may have furnished to the other in writing
in accordance herewith.

 

5.6          Descriptive Headings.  The headings in the Plan are for convenience
of reference only and shall not limit or otherwise affect the meaning of the
terms contained herein.

 

5.7          Severability.  In the event that any one or more of the provisions,
subdivisions, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, subdivision, word, clause, phrase or
sentence in every other respect and of the remaining provisions, subdivisions,
words, clauses, phrases or sentences hereof shall not in any way be

 

11

--------------------------------------------------------------------------------


 

impaired, it being intended that all rights, powers and privileges of the
Company and Participants shall be enforceable to the fullest extent permitted by
law.

 

5.8          Governing Law.  The Plan shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to the provisions governing conflict of laws.

 

5.9          Code Section 409A.  It is the intent of the Company that any Option
granted under this Plan not be subject to the tax imposed by Code Section 409A,
and the Plan shall be administered and construed to the fullest extent possible
to reflect and implement such intent.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of

 

AMENDED AND RESTATED

STOCK OPTION GRANT AGREEMENT
(Non-Qualified Stock Option)

 

This Amended and Restated Stock Option Grant Agreement (the “Agreement”) is made
effective as of this            day of                               , 2009
between Neiman Marcus, Inc. (the “Company”) and
                                                   (the “Participant”).

 

WHEREAS, the Company has adopted and maintains the Neiman Marcus, Inc.
Management Equity Incentive Plan, as amended (the “Plan”);

 

WHEREAS, the Plan provides for the grant to Participants in the Plan of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company;

 

WHEREAS, the Company previously granted a Non-Qualified Stock Option to the
Participant pursuant to the Plan evidenced by a Stock Option Grant Agreement
dated as of                               , 20      , that contained both a
Performance Option and a Fair Value Option (the “Original Option”);

 

WHEREAS, the Stock Option Grant Agreement with respect to the Original Option
was amended effective January 1, 2009;

 

WHEREAS, the Fair Market Value of the shares of Common Stock subject to the
Original Option is less than the Exercise Price of the Original Option
immediately prior to the effectiveness of this Agreement;

 

WHEREAS, pursuant to an exchange offer accepted by the Participant, the Company
and the Participant have cancelled the portion of the Original Option that is a
Performance Option as consideration for the grant of a new Performance Option as
provided herein;

 

WHEREAS, the Company has approved the modification of the Expiration Date of the
Original Option with respect to both the Performance Option and the Fair Value
Option; and

 

WHEREAS, the portion of the Original Option that is a Fair Value Option shall
otherwise remain unchanged;

 

NOW, THEREFORE, pursuant to the authority reserved in Section 4.12 of the Plan
and in consideration of the premises and the mutual covenants hereinafter set
forth, the parties hereto hereby agree to amend and restate the Stock Option
Grant Agreement with respect to the Original Option in its entirety as follows:

 

1.             Incorporation of Plan.  All terms, conditions and restrictions of
the Plan are incorporated herein and made part hereof as if stated herein. All
capitalized terms used and not defined herein shall have the meaning given to
such terms in the Plan.

 

1

--------------------------------------------------------------------------------


 

2.             Grant of Options.  Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby restates the
prior grant to the Participant of a Fair Value Option with respect to
                     shares of Common Stock of the Company and now hereby grants
to the Participant a new Performance Option with respect to                     
shares of Common Stock of the Company, such that the total number of shares of
Common Stock of the Company granted to the Participant hereunder as a
Non-Qualified Stock Option is                      shares (the “Option”).

 

3.             Grant Date.  The Grant Date of the Performance Option hereby
granted is                               , 2009. The Grant Date of the Fair
Value Option shall remain                               , 20      .

 

4.             Exercise Price.

 

(a)           The Exercise Price of each share of Common Stock underlying the
portion of the Option that is a Fair Value Option is $                    .

 

(b)           The Exercise Price of each share of Common Stock underlying the
portion of the Option that is a Performance Option shall be an increasing amount
starting with $                     on the Grant Date and increasing at a 10.00%
compound rate on each anniversary of the Grant Date of such Performance Option
until the earlier to occur of (i) the exercise of the Option, (ii) the fourth
anniversary of the Grant Date of such Performance Option, or (iii) the
occurrence of a Change of Control of the Company; provided, however, that the
Exercise Price shall cease to increase as provided herein on a portion of the
outstanding Performance Option following the sale by the Majority Stockholder of
shares of Common Stock as follows:  the pro rata portion of the Performance
Option held by a Participant with respect to which the Exercise Price shall
cease to increase shall be the portion of the Performance Option that bears the
same ratio to the total Performance Option held by a Participant as the total
number of shares of Common Stock sold by the Majority Stockholder bears to the
total number of shares of Common Stock owned by the Majority Stockholder
immediately prior to such sale.

 

5.             Vesting Date.

 

(a)           The Fair Value Option shall become exercisable as follows:  20% of
the shares underlying such Fair Value Option shall vest and become exercisable
on the first anniversary of the Grant Date of such Fair Value Option and the
remaining portion of the Fair Value Option shall vest and become exercisable in
forty-eight (48) equal monthly installments over the forty-eight (48) months
following the first anniversary of the Grant Date of such Fair Value Option,
beginning on the one-month anniversary of such first anniversary, until 100% of
the Fair Value Option is fully vested and exercisable thereafter, provided that
the Participant is still employed by the Company on each such anniversary.

 

(b)           The Performance Option shall become exercisable as follows:  25%
of the shares underlying such Performance Option shall vest and become
exercisable on the first anniversary of the Grant Date of such Performance
Option and the remaining portion of the Performance Option shall vest and become
exercisable in thirty-six (36) equal monthly installments over the thirty-six
(36) months following the first anniversary of the Grant Date of such
Performance Option, beginning on the one-month anniversary of such first
anniversary, until 100% of the Performance Option is fully vested and
exercisable thereafter, provided that the Participant is still employed by the
Company on each such anniversary.

 

6.             Expiration Date.  With respect to the Option or any portion
thereof which has not become exercisable, the Option shall expire on the date
the Participant’s Employment is terminated for any reason, and with respect to
the Option or any portion thereof which has become exercisable, the Option

 

2

--------------------------------------------------------------------------------


 

shall expire (i) 90 days after the Participant’s termination of Employment for
reasons other than Retirement, Cause, death or Disability; (ii) one year after
termination of the Participant’s Employment by reason of Retirement, death or
Disability; (iii) as of the commencement of business on the date the
Participant’s Employment is, or is deemed to have been, terminated for Cause; or
(iv) on                               , 2017, if the Option has not previously
expired for any of the reasons specified above in this Section 6.

 

7.             Certain Rights on a Change of Control.  If (a) a Change of
Control occurs, (b) the surviving corporation following such Change of Control
is an entity for whose stock there is no Public Market, (c) the surviving
corporation assumes the Participant’s outstanding Options in connection with
such Change of Control and such Options convert into options to purchase common
stock or other equity interests of the surviving corporation (the “Assumed
Options”) and (d) the Participant thereafter experiences a Qualifying
Termination at any time prior to the occurrence of an Initial Public Offering of
the surviving corporation, the Participant will be entitled to sell to the
Company or such surviving corporation, within ninety (90) days of such
Qualifying Termination, all or any portion of the Assumed Options that the
Participant had not exercised at the time of such sale and elects to sell to the
Company or such surviving corporation (the “Eligible Assumed Options”), and the
Company or such surviving corporation will be obligated to purchase from the
Participant, in full satisfaction of the Participant’s rights with respect to
such Eligible Assumed Options, all such Eligible Assumed Options, for a price
equal to the aggregate fair market value, as determined in accordance with
Treas. Reg. § 1.409A-1(b)(5)(iv), of the shares of common stock or other equity
interests underlying such Eligible Assumed Options, minus the aggregate exercise
price of such Eligible Assumed Options that such Participant would have been
required to pay in order to exercise such Eligible Assumed Options.

 

8.             Construction of Agreement.  Any provision of this Agreement (or
portion thereof) which is deemed invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction and subject to this section, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions thereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction. If any covenant
should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable. No waiver of any provision or violation
of this Agreement by the Company shall be implied by the Company’s forbearance
or failure to take action. It is intended that the Option be exempt from Code
Section 409A, and this Agreement shall be administered and construed to the
fullest extent possible to reflect and implement such intent.

 

9.             Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party nor shall it be construed to be a waiver of, or acquiescence in, any such
breach or default, or any similar breach or default thereafter occurring nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.

 

10.          Limitation on Transfer.  The Option shall be exercisable only by
the Participant or the Participant’s Permitted Transferee(s), as determined in
accordance with the terms of the Plan (including without limitation the
requirement that the Participant obtain the prior written approval by the Board
of any proposed Transfer to a Permitted Transferee during the lifetime of the
Participant). Each Permitted Transferee shall be subject to all the
restrictions, obligations, and responsibilities as apply to the

 

3

--------------------------------------------------------------------------------


 

Participant under the Plan and this Agreement and shall be entitled to all the
rights of the Participant under the Plan, provided that in respect of any
Permitted Transferee which is a trust or custodianship, the Option shall become
exercisable and/or expire based on the employment and termination of employment
of the Participant. All shares of Common Stock obtained pursuant to the Option
granted herein shall not be transferred except as provided in the Plan and,
where applicable, the Management Stockholders’ Agreement.

 

11.          Integration.  This Agreement, and the other documents referred to
herein or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

 

12.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

13.          Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without regard
to the provisions governing conflict of laws.

 

14.          Participant Acknowledgment.  The Participant hereby acknowledges
receipt of a copy of the Plan. The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Board in respect of the
Plan, this Agreement and the Option shall be final and conclusive. The
Participant further acknowledges that, prior to the existence of a Public
Market, no exercise of the Option or any portion thereof shall be effective
unless and until the Participant has executed the Management Stockholders’
Agreement and the Participant hereby agrees to be bound thereby.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement, the Plan and the Management Stockholders’ Agreement
as of the day and year first written above.

 

 

NEIMAN MARCUS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

[Participant’s Name]

 

4

--------------------------------------------------------------------------------


 

Form of

 

SECOND AMENDED AND RESTATED

STOCK OPTION GRANT AGREEMENT
(Non-Qualified Stock Option)

 

This Second Amended and Restated Stock Option Grant Agreement (the “Agreement”)
is made effective as of this            day of                               ,
2009 between Neiman Marcus, Inc. (the “Company”) and
                                                   (the “Participant”).

 

WHEREAS, the Company has adopted and maintains the Neiman Marcus, Inc.
Management Equity Incentive Plan, as amended (the “Plan”);

 

WHEREAS, the Plan provides for the grant to Participants in the Plan of
Non-Qualified Stock Options to purchase shares of Common Stock of the Company;

 

WHEREAS, the Company previously granted a Non-Qualified Stock Option to the
Participant pursuant to the Plan evidenced by a Stock Option Grant Agreement
dated as of                               , 20      , that contained both a
Performance Option and a Fair Value Option (the “Original Option”);

 

WHEREAS, the Stock Option Grant Agreement with respect to the Original Option
was amended effective January 1, 2009;

 

WHEREAS, the Stock Option Grant Agreement with respect to the Original Option
was amended and restated effective as of                               , 2009
(the “Amended and Restated Stock Option Grant Agreement”) to reflect the
exchange of the Performance Option and to modify the Expiration Date of both the
Performance Option and the Fair Value Option;

 

WHEREAS, the Fair Market Value of the shares of Common Stock subject to the Fair
Value Option is less than the Exercise Price of the Fair Value Option
immediately prior to the effectiveness of this Agreement;

 

WHEREAS, the Company and the Participant have agreed to cancel the Fair Value
Option as consideration for the grant of a new Fair Value Option as provided
herein; and

 

WHEREAS, the Performance Option shall remain unchanged;

 

NOW, THEREFORE, pursuant to the authority reserved in Section 4.12 of the Plan
and in consideration of the premises and the mutual covenants hereinafter set
forth, the parties hereto hereby agree to amend and restate the Amended and
Restated Stock Option Grant Agreement in its entirety as follows:

 

1.             Incorporation of Plan.  All terms, conditions and restrictions of
the Plan are incorporated herein and made part hereof as if stated herein. All
capitalized terms used and not defined herein shall have the meaning given to
such terms in the Plan.

 

2.             Grant of Options.  Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, the Company hereby restates the
prior grant to the Participant of a Performance Option with respect to
                     shares of Common Stock of the Company and now hereby grants
to the Participant a new Fair Value Option with respect to                     
shares of Common Stock of the

 

5

--------------------------------------------------------------------------------


 

Company, such that the total number of shares of Common Stock of the Company
granted to the Participant hereunder as a Non-Qualified Stock Option is
                     shares (the “Option”).

 

3.             Grant Date.  The Grant Date of the Fair Value Option hereby
granted is                               , 2009. The Grant Date of the
Performance Option shall remain                               , 2009.

 

4.             Exercise Price.

 

(a)           The Exercise Price of each share of Common Stock underlying the
portion of the Option that is a Fair Value Option is $                    .

 

(b)           The Exercise Price of each share of Common Stock underlying the
portion of the Option that is a Performance Option shall be an increasing amount
starting with $                     on the Grant Date and increasing at a 10.00%
compound rate on each anniversary of the Grant Date of such Performance Option
until the earlier to occur of (i) the exercise of the Option, (ii) the fourth
anniversary of the Grant Date of such Performance Option, or (iii) the
occurrence of a Change of Control of the Company; provided, however, that the
Exercise Price shall cease to increase as provided herein on a portion of the
outstanding Performance Option following the sale by the Majority Stockholder of
shares of Common Stock as follows:  the pro rata portion of the Performance
Option held by a Participant with respect to which the Exercise Price shall
cease to increase shall be the portion of the Performance Option that bears the
same ratio to the total Performance Option held by a Participant as the total
number of shares of Common Stock sold by the Majority Stockholder bears to the
total number of shares of Common Stock owned by the Majority Stockholder
immediately prior to such sale.

 

5.             Vesting Date.

 

(a)           The Fair Value Option shall become exercisable as follows:  25% of
the shares underlying such Fair Value Option shall vest and become exercisable
on                               , 2010 and the remaining portion of the Fair
Value Option shall vest and become exercisable in thirty-six (36) equal monthly
installments over the following thirty-six (36) months, beginning on the
one-month anniversary of such date, until 100% of the Fair Value Option is fully
vested and exercisable thereafter, provided that the Participant is still
employed by the Company at such time.

 

(b)           The Performance Option shall become exercisable as follows:  25%
of the shares underlying such Performance Option shall vest and become
exercisable on the first anniversary of the Grant Date of such Performance
Option and the remaining portion of the Performance Option shall vest and become
exercisable in thirty-six (36) equal monthly installments over the thirty-six
(36) months following the first anniversary of the Grant Date of such
Performance Option, beginning on the one-month anniversary of such first
anniversary, until 100% of the Performance Option is fully vested and
exercisable thereafter, provided that the Participant is still employed by the
Company on each such anniversary.

 

6.             Expiration Date.  With respect to the Option or any portion
thereof which has not become exercisable, the Option shall expire on the date
the Participant’s Employment is terminated for any reason, and with respect to
the Option or any portion thereof which has become exercisable, the Option shall
expire (i) 90 days after the Participant’s termination of Employment for reasons
other than Retirement, Cause, death or Disability; (ii) one year after
termination of the Participant’s Employment by reason of Retirement, death or
Disability; (iii) as of the commencement of business on the date the
Participant’s Employment is, or is deemed to have been, terminated for Cause; or
(iv) on

 

6

--------------------------------------------------------------------------------


 

, 2017, if the Option has not previously expired for any of the reasons
specified above in this Section 6.

 

7.             Certain Rights on a Change of Control.  If (a) a Change of
Control occurs, (b) the surviving corporation following such Change of Control
is an entity for whose stock there is no Public Market, (c) the surviving
corporation assumes the Participant’s outstanding Options in connection with
such Change of Control and such Options convert into options to purchase common
stock or other equity interests of the surviving corporation (the “Assumed
Options”) and (d) the Participant thereafter experiences a Qualifying
Termination at any time prior to the occurrence of an Initial Public Offering of
the surviving corporation, the Participant will be entitled to sell to the
Company or such surviving corporation, within ninety (90) days of such
Qualifying Termination, all or any portion of the Assumed Options that the
Participant had not exercised at the time of such sale and elects to sell to the
Company or such surviving corporation (the “Eligible Assumed Options”), and the
Company or such surviving corporation will be obligated to purchase from the
Participant, in full satisfaction of the Participant’s rights with respect to
such Eligible Assumed Options, all such Eligible Assumed Options, for a price
equal to the aggregate fair market value, as determined in accordance with
Treas. Reg. § 1.409A-1(b)(5)(iv), of the shares of common stock or other equity
interests underlying such Eligible Assumed Options, minus the aggregate exercise
price of such Eligible Assumed Options that such Participant would have been
required to pay in order to exercise such Eligible Assumed Options.

 

8.             Construction of Agreement.  Any provision of this Agreement (or
portion thereof) which is deemed invalid, illegal or unenforceable in any
jurisdiction shall, as to that jurisdiction and subject to this section, be
ineffective to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions thereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal, or unenforceable in any other jurisdiction. If any covenant
should be deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable. No waiver of any provision or violation
of this Agreement by the Company shall be implied by the Company’s forbearance
or failure to take action. It is intended that the Option be exempt from Code
Section 409A, and this Agreement shall be administered and construed to the
fullest extent possible to reflect and implement such intent.

 

9.             Delays or Omissions.  No delay or omission to exercise any right,
power or remedy accruing to any party hereto upon any breach or default of any
party under this Agreement, shall impair any such right, power or remedy of such
party nor shall it be construed to be a waiver of, or acquiescence in, any such
breach or default, or any similar breach or default thereafter occurring nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.

 

10.          Limitation on Transfer.  The Option shall be exercisable only by
the Participant or the Participant’s Permitted Transferee(s), as determined in
accordance with the terms of the Plan (including without limitation the
requirement that the Participant obtain the prior written approval by the Board
of any proposed Transfer to a Permitted Transferee during the lifetime of the
Participant). Each Permitted Transferee shall be subject to all the
restrictions, obligations, and responsibilities as apply to the Participant
under the Plan and this Agreement and shall be entitled to all the rights of the
Participant under the Plan, provided that in respect of any Permitted Transferee
which is a trust or custodianship, the Option shall become exercisable and/or
expire based on the employment and termination of employment

 

7

--------------------------------------------------------------------------------


 

of the Participant. All shares of Common Stock obtained pursuant to the Option
granted herein shall not be transferred except as provided in the Plan and,
where applicable, the Management Stockholders’ Agreement.

 

11.          Integration.  This Agreement, and the other documents referred to
herein or delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein and in the Plan. This Agreement, including without
limitation the Plan, supersedes all prior agreements and understandings between
the parties with respect to its subject matter.

 

12.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.

 

13.          Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without regard
to the provisions governing conflict of laws.

 

14.          Participant Acknowledgment.  The Participant hereby acknowledges
receipt of a copy of the Plan. The Participant hereby acknowledges that all
decisions, determinations and interpretations of the Board in respect of the
Plan, this Agreement and the Option shall be final and conclusive. The
Participant further acknowledges that, prior to the existence of a Public
Market, no exercise of the Option or any portion thereof shall be effective
unless and until the Participant has executed the Management Stockholders’
Agreement and the Participant hereby agrees to be bound thereby.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Participant has hereunto signed this
Agreement on his own behalf, thereby representing that he has carefully read and
understands this Agreement, the Plan and the Management Stockholders’ Agreement
as of the day and year first written above.

 

 

NEIMAN MARCUS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

[Participant’s Name]

 

8

--------------------------------------------------------------------------------